DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the limitation "the water".  There is insufficient antecedent basis for this limitation in the claim. Claims 1-9 are interpreted to refer to an implied water of a first or second water circuit. 
Claims 1-9 recite “at least one fan” and “a fan”. It is unclear if said recitations refer to the same elements. Claims 1-9 are interpreted to refer to two different elements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traeger (DE 102010049134) in view of Ridder (US 20180209675).
Regarding claim 1,
Referring to Fig. 1, Traeger teaches an air handling unit (e.g. a unit capable of handling air, impliedly taught in pars. 4, 27) for cooling down an indoor airflow to be blown into a room of a building 
Traeger does not teach wherein the water (see pars. 3, 13, 27) releases heat to the outside air “under action of a fan” but the examiner takes official notice that the use of, and advantages of, a fan to allow a heat exchanger to release heat to an outside air is well known in the art and would have been obvious to one of ordinary skill in the art before the filing date of the invention. 
Traeger does not teach at least one fan circulating the indoor airflow inside the air handling unit, wherein the air handling unit comprises a first and a second cooling subsystems, wherein the at least one indoor air heat exchanger of the first cooling subsystem and the at least one indoor air heat exchanger of the second cooling subsystem are placed in series with respect to the indoor air flow
Referring to Fig. 3, Ridder, directed to an air handling unit, teaches at least one fan 338 circulating an indoor airflow inside an air handling unit, wherein the air handling unit comprises a first  334 and a second cooling subsystems 336, wherein the at least one indoor air heat exchanger of the first cooling subsystem and the at least one indoor air heat exchanger of the second cooling subsystem are placed in series with respect to the indoor air flow. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Traeger by Drees with the motivation of further increasing the conditioning of the indoor airflow through the use of two cooling subsystems. 
Regarding claim 2,
Traeger teaches wherein the control means comprise a control unit (see pars. 4, 19, 22, 27) controlling the water connection means (see pars. 4, 19, 22, 27) and the refrigeration apparatus of each off the first and second cooling subsystems, and an outside air temperature detector 12.
Regarding claims 4-7,
Traeger in view of Ridder do not teach the use of modular configurations of an air handling unit, but the examiner takes official notice the at the use of, and advantages of, a modular configuration of an air handling unit would be well known to one of ordinary skill in the art before the filing date of the invention; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Traeger in view of Ridder with the motivation of providing a modular configuration (e.g. to obtain the advantage of easy arrangement, transport, and installation). 
Traeger in view of Ridder does not teach the specific arrangements of the modular units. 
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, the relative positioning of the modular components of the air handling unit is unpatentable because shifting the position of the particular modular components would not have modified the operation of the air handling device. It has been further held that particular placement of an element was an obvious matter of design choice. 
Regarding claim 9,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Trager in view of Ridder is the same as a device described in the specification for carrying out the claimed method, and it can be assumed the device will inherently perform the claimed process. As the prior art device of Traeger in view of Ridder, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traeger (DE 102010049134) in view of Ridder (US 20180209675) and Hancock (US 20100326624). 
Regarding claim 8,
Traeger in view of ridder does not teach wherein the at least one indoor heat exchangers and the at least one outside heat exchangers of the first and second cooling subsystems are formed by V-shaped exchangers.
Hancock teaches the use of V-shaped heat exchangers (see pars. 33, 36). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Traeger by Hancock with the motivation of, for example, decreasing a width needed to house the heat exchangers while maintaining surface area of a heat exchange surface. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Traeger in view of Ridder teach the control of free or mechanical cooling depending on ambient temperature (see Traeger, pars. 4, 19, 22, 27; Ridder, Fig. 10). However, Traeger in view of Ridder do not teach the specific configuration of the control unit as recited in claim 3, as Traeger in view of Ridder only teaches the control of a first sub-cooling system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Steve S TANENBAUM/Examiner, Art Unit 3763